Sognier, Judge.
Appellant was convicted on two counts of armed robbery. On appeal he contends the trial court erred by allowing the State to put appellant’s character in issue, and by allowing the State to impeach appellant by showing he had pleaded guilty to simple battery, an offense not involving moral turpitude.
On cross-examination appellant testified that he never started fights and would never attempt to rob or hurt anyone. The prosecuting attorney then asked appellant if he recalled being charged with aggravated assault by grabbing a person, threatening him with a knife and demanding money from him, and thereafter pleading guilty to simple battery. Appellant answered in the affirmative, and then explained how the charge and his plea of guilty arose. Appellant did not object to this line of questioning, did not object to the fact that a certified copy of the conviction was not introduced into evidence, and did not object to the State’s attempt to impeach appellant by evidence of a crime not involving moral turpitude. Thus, there is nothing for us to review, as matters not objected to at trial cannot be raised for the first time on appeal. Scott v. State, 243 Ga. 233, 234-235 (2) (253 SE2d 698) (1979).

Judgment affirmed.

McMurray, C. J., and Deen, P. J., concur.